 

Exhibit 10.01

Exhibit A

APPENDIX A

Target Award Opportunity for each Grantee

 

Position

  

% of Year-End Base

Salary

   Range of Award Grant*

Chief Executive Officer

   45    22.5 to 67.5

President

   30    15.0 to 45.0

Executive Vice President

   25    12.5 to 37.5

Senior Vice President

   20    10.0 to 30.0

Vice President

   15    7.5 to 22.5

Other Participants

   10    5.0 to 15.0

Non-Employee Directors

     

800 Restricted

Stock or Stock Units

 

* Awards granted pursuant to the Plan will range from 50 to 150 percent of the
target award opportunity for each participant, other than non-Employee
Directors, established for the initial award. The actual award will be
determined based on the three-year average Management Incentive Plan payout
percentage (MIP Payout Percentage) for the three years immediately preceding the
award determination date. The threshold to earn an award will be a MIP Payout
Percentage of 90. The award will increase by five percent for each one
percentage point increase in the MIP Payout Percentage until such percentage
equals 100, then the increase will be reduced to two and one-half percent for
each percentage point increase through 120.

 

* Awards granted pursuant to the Plan to Directors will be set at 800 Restricted
Stock or Stock Units per year.

 

* Once the Awards are established, they will be converted into Restricted Stock
or Stock Units, based on the closing price of Common Stock on the New York Stock
Exchange on the Award date.



--------------------------------------------------------------------------------

 

Vesting Schedule of Awards:

 

  (a) Awards to Employees.

(i) With respect to Awards to Employees, unless otherwise set forth in the Award
Agreement or in an amendment to this Appendix A, the Shares or Units subject to
an Award shall vest and be paid out in Common Stock over a three (3) year period
as follows: forty percent (40%) of the Shares or Units subject to the Award
shall vest on the 4th of January following the award (Vesting Commencement Date)
and thirty percent (30%) of the Shares or Units subject to the Award shall vest
on each of the second and third anniversaries of the Vesting Commencement Date.

(ii) During any authorized leave of absence, the vesting of the Shares or Units
awarded to Employees only as provided above shall be suspended after the leave
of absence exceeds a period of three (3) months. Vesting of the Shares or Units
shall resume upon the Employee’s termination of the leave of absence and return
to service to the Company or a Related Entity. The Vesting Schedule of the
Shares or Units shall be extended by the length of the suspension.

(iii) Notwithstanding the foregoing, in the event the Employee’s Continuous
Service terminates as the result of death, Retirement, or Disability, 100% of
the Shares or Units shall become fully vested and no longer subject to
forfeiture to the Company. In addition, 100% of the Shares or Units shall become
fully vested and no longer subject to forfeiture to the Company immediately
prior to a Change in Control Event.

(iv) In addition, with respect to Grantees who are Senior Vice Presidents or
above only, in the event such Grantee’s Continuous Service terminates as a
result of Good Reason, 100% of the Shares or Units shall become fully vested and
no longer subject to forfeiture to the Company.

(v) With respect to Restricted Stock Units, awards shall be credited with
notional dividends at the same time, in the same form, and in equivalent amounts
as dividends that are payable from time to time on the Common Stock. Any such
notional dividends shall be valued as of the date on which they are credited to
the Employee and reallocated to acquire additional Units. Such additional Units
shall vest in accordance with the vesting schedule set forth in the applicable
Award Agreement as if such Units had been issued on the date of such Award (if
any).

For purposes of the Plan, “Good Reason” shall mean, with respect to Employees
who are employed in senior vice president level positions and above, (i) a
reduction by the Company in the Grantee’s base salary as in effect on the date
hereof, or (ii) any material breach of any material provision of any employment
agreement between the Grantee and the Company by the Company which is not cured
within sixty (60) days after written notice of such breach by the Grantee to the
Company.

 

2



--------------------------------------------------------------------------------

 

(b) Awards to Directors. Subject to the Director’s Continuous Service, Awards
shall vest in accordance with either of the following schedules:

(i) Forty percent (40%) of the Shares or Units subject to the Award shall vest
on the 4th of January following the award (Vesting Commencement Date), and
thirty percent (30%) on each of the second and third anniversaries of the
Vesting Commencement Date. Vesting of the Shares or Units shall accelerate so
that one hundred percent (100%) of the Shares or Units subject to the Award
shall vest (i) immediately prior to a Change in Control Event or (ii) upon
termination of the Director’s Continuous Service as a result of death,
Disability or Retirement. With respect to Restricted Stock Units, the conversion
of the Units into Shares, however, will not occur until the Director’s
Continuous Service terminates, or immediately prior to a Change in Control
Event.

(ii) With respect to Restricted Stock Units, awards shall be credited with
notional dividends at the same time, in the same form, and in equivalent amounts
as dividends that are payable from time to time on the Common Stock. Any such
notional dividends shall be valued as of the date on which they are credited to
the Director and reallocated to acquire additional Units. Such additional Units
shall vest in accordance with the vesting schedule set forth in the applicable
Award Agreement as if such Units had been issued on the date of such Award (if
any).

 

3